Citation Nr: 1714660	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-11 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for headaches, to include as secondary to service-connected fibromyalgia.


REPRESENTATION

 The Veteran is represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

 The Veteran


ATTORNEY FOR THE BOARD

 Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to May 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ), which is either the RO or the Appeals Management Office (AMO).


REMAND

Pursuant to the above-captioned claims, the Veteran was provided VA examinations to ascertain the presence of the claimed disabilities and, if present, their etiological relationship to his active duty.  

During the pendency of these appeals, the Veteran asserted that his hypertension and a headache disability were caused or aggravated by a service-connected disability.  See Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008)(holding that VA must consider all possible theories of entitlement raised by the claimant or the evidence of record).  None of the VA examinations provided to the Veteran addressed this assertion.

Additionally, the Veteran's claim of entitlement to service connection for bilateral hearing loss was denied because hearing loss that satisfies VA regulations was not detected.  38 C.F.R. § 3.385 (2016).  During the October 2016 hearing, the Veteran testified that his hearing acuity had worsening since his most recent VA examination.

For the reasons discussed above, the Board finds that a remand is warranted in order to provide the Veteran with additional VA examinations.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990)(holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must provide the Veteran with a new VA audiological examination to determine the presence of bilateral hearing loss as defined by VA and, if so, to determine the etiology of that bilateral hearing loss.  The electronic claims file and a copy of this remand must be provided to, and reviewed by, the examiner.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  If present, the examiner must provide an opinion as to whether the Veteran's current bilateral hearing loss was incurred in OR due to his active duty (even if it was first diagnosed after service).  In so doing, the examiner must specifically discuss and consider the Veteran's in-service exposure to noise, as well as his service-connected tinnitus.

The examiner must provide a complete rationale for all opinions expressed.

2.  The AOJ must provide the Veteran with a VA examination to determine the nature and etiology of any present headache disability.  The electronic claims file and a copy of this remand must be provided to, and reviewed by, the examiner.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  The examiner must provide an opinion as to whether the Veteran's headaches are clinically distinguishable from his fibromyalgia, so as to constitute a separate and distinct disability, to include migraine and/or cluster headaches.

If a distinct headache disability is diagnosed, the examiner must provide an opinion as to whether it was incurred in OR due to his active duty (even if it was first diagnosed after service).  Further, the examiner must provide an opinion as to whether any distinct headache disability was caused or aggravated by a service-connected disability, with a particular emphasis on his service-connected fibromyalgia.

The examiner must provide a complete rationale for all opinions expressed.  The examiner should also note and comment on the findings of the October 2016 DBQ completed by Dr. PP.

3.  The AOJ must provide the Veteran with a VA examination to determine the etiology of this hypertension.  The electronic claims file and a copy of this remand must be provided to, and reviewed by, the examiner.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  The examiner must provide an opinion as to whether the Veteran's hypertension was incurred in OR due to his active duty (even if it was first diagnosed after service).  Further, the examiner must provide an opinion as to whether his hypertension was caused or aggravated by a service-connected disability, with a particular emphasis on his service-connected posttraumatic stress disorder.

The examiner must provide a complete rationale for all opinions expressed.

4.  The AOJ must notify the Veteran that it is his responsibility to report for the examination(s) and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the associated claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the electronic claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development deemed necessary, the Veteran's claims should be re-adjudicated, to include consideration of the evidence submitted since the March 2016 supplemental statement of the case.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

